                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION – DETROIT

IN RE:
   Joseph D. Noyes, Sr. and Terri S. Noyes                                         Chapter 13
                                                                                   Case Number: 16-40697
                    Debtor(s)                                                      Hon. Marci B. McIvor
__________________________________________/

                                    MOTION TO INCUR POST PETITION DEBT

        NOW COMES Debtor(s), Joseph and Terri Noyes, by and through their undersigned counselfor the purpose

seeking Court permission to allow Debtor(s) to incur post-petition debt as follows:

        1.      That the within Chapter 13 Petition was commenced January 20, 2016.

        2.      That the Chapter 13 Plan was confirmed August 26, 2016.

        3.      That the confirmed Chapter 13 plan requires the Debtor(s) to obtain Court permission prior to incurring

debt in excess of $2,000.00.

        4.      That it is necessary for the Debtor(s) to incur post-petition debt of more than $2,000.00 for the reason that

Debtor(s) prior vehicle a 2010 Chevy Malibu, with a lien held by Honor Finance at Class 4.2, is no longer operational due

to the powertrain, transmission, and timing belt failing.

        5.      The amount of post-petition debt to be incurred is $16,523.19, which will be paid directly by the

Debtor(s) to Prestige Financial Services or similar finance company in monthly installments of $359.86, with interest at

the rate of 20.49% for a term of no more than 72 months. Debtors will contribute a down payment of $1,800, which will

come from Debtor(s) 2018 federal income tax refund, pursuant to a pending and concurrent proposed plan modification.

See attached Exhibit 6.

        WHEREFORE, the Debtor(s) pray(s) that the Court grant the relief requested and allow Debtor(s) to incur post-

petition debt as specified above.

                                                                  Respectfully submitted,
        Dated: April 10, 2019
                                                                  /s/ William C. Babut
                                                                  William C. Babut (P41099)
                                                                  Babut Law Offices, P.L.L.C.
                                                                  700 Towner Street
                                                                  Ypsilanti, MI 48198
                                                                  734-485-7000
                                                                  wbabut@babutlaw.com

             16-40697-mlo       Doc 57     Filed 04/10/19      Entered 04/10/19 19:05:07           Page 1 of 4
                                     UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION – DETROIT

IN RE:
   Joseph D. Noyes, Sr. and Terri S. Noyes                                      Chapter 13
                                                                                Case Number: 16-40697
                    Debtor(s)                                                   Hon. Marci B. McIvor
__________________________________________/

                     ORDER ALLOWING THE INCURRENCE OF POST PETITION DEBT

        This matter having come on for consideration based upon the filing of a Motion to Incur Post-Petition Debt

pursuant to E.D. Mich. L.B.R. 9014-1, a Certification of Non Response having been filed, the required notice having been

provided, and the Court being otherwise sufficiently advised in the premises;



        IT IS HEREBY ORDERED that Debtor(s) is/are allowed to incur post-petition debt in in order to purchase a

year 2016, Jeep Compass or similar vehicle in the amount $16,523.19, which will be paid directly by the Debtor(s) to

Prestige Financial Services or similar finance company in monthly installments of $359.86, with interest at the rate of

20.49% for a term of no more than 72 months. Debtors will contribute a down payment of $1,800, which will come from

Debtor(s) 2018 federal income tax refund, pursuant to a pending and concurrent proposed plan modification. See attached

Exhibit 6.



        IT IS FURTHER ORDERED that this Order shall be valid for 90 days after entry with the Court and Debtor(s)

shall provide the Trustee with copies of financing documents evidencing the terms of the purchase including the name and

address of the secured creditor within 14 days of purchase.




                                                        Exhibit 1

             16-40697-mlo     Doc 57      Filed 04/10/19      Entered 04/10/19 19:05:07        Page 2 of 4
                                                     UNITED STATES BANKRUPTCY COURT
                                                      EASTERN DISTRICT OF MICHIGAN
                                                       SOUTHERN DIVISION – DETROIT

IN RE:
   Joseph D. Noyes, Sr. and Terri S. Noyes                                                      Chapter 13
                                                                                                Case Number: 16-40697
                    Debtor(s)                                                                   Hon. Marci B. McIvor
__________________________________________/

                                        NOTICE OF MOTION TO INCUR POST PETITION DEBT

               The Debtor(s) has/have filed papers with the Court allowing Debtor(s) to incur post-petition debt

Your rights may be affected. You should read these papers carefully and discuss them with your attorney if you have
one in this bankruptcy case. (If you do not have an attorney you may wish to consult one).

If you do not want the Court to grant the Motion to Incur Post-Petition Debt, or if you want the Court to consider your
views on the motion within 14 days you or your attorney must:
   1.     File with the Court a written response or an answer explaining your position at: 1
                                             United States Bankruptcy Court
                                                      211 W. Fort St.
                                                    Detroit, MI 48226
If you mail your response to the Court for filing, you must mail it early enough so the Court will receive it on or before
the FOURTEENTH (14th) day from the date of this motion.
You must also mail a copy to:

                        Tammy L. Terry                                            Babut Law Offices, PLLC
                        Standing Chapter 13 Trustee                               Attorneys for Debtor
                        535 Griswold, Ste. 2100                                   700 Towner St.
                        Detroit, MI 48226                                         Ypsilanti, MI 48198

     2.   If a response or answer is timely filed and served, the Court will schedule a hearing on the matter and
          you will be notified as to the time and date of the hearing.
If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief sought in the
motion, and may enter an order granting that relief.

Dated: April 10, 2019
                                                                                         /s/ William C. Babut
                                                                                         William C. Babut (P41099)
                                                                                         Babut Law Offices, P.L.L.C.
                                                                                         700 Towner Street
                                                                                         Ypsilanti, MI 48198
                                                                                         734-485-7000
                                                                                         wbabut@babutlaw.com



                                                                          EXHIBIT 2
1
    Response or answer must comply with F.R. Civ. P. 8(b), (c), and (e)


                 16-40697-mlo               Doc 57         Filed 04/10/19       Entered 04/10/19 19:05:07      Page 3 of 4
                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION – DETROIT

IN RE:
   Joseph D. Noyes, Sr. and Terri S. Noyes                                        Chapter 13
                                                                                  Case Number: 16-40697
                                 Debtor(s)                                        Hon. Marci B. McIvor
__________________________________________/

                                                CERTIFICATE OF SERVICE

I hereby certify that on April 10, 2019, I electronically filed the Motion to Incur Post Petition Debt, Notice of Motion to
Incur Post-Petition Debt, Notice and Proposed Order with the Clerk of the Court using ECF System, which will send
notification to the following:

All interested parties on the attached Matrix



Dated: April 10, 2019
                                                         /s/ Kim Justice
                                                         Kim Justice
                                                         Babut Law Offices, P.L.L.C.
                                                         700 Towner Street
                                                         Ypsilanti, MI 48198
                                                         734-485-7000
                                                         kim@babutlaw




                                                       EXHIBIT 4



           16-40697-mlo        Doc 57      Filed 04/10/19     Entered 04/10/19 19:05:07           Page 4 of 4
